920 F.2d 562
In re Ann Marie PRICE, Debtor.MULTNOMAH COUNTY DISTRICT ATTORNEY'S OFFICE and VictimsAssistance Program, Plaintiffs-Appellants,v.Ann Marie PRICE, Defendant-Appellee.
No. 89-35482.
United States Court of Appeals,Ninth Circuit.
Submitted Nov. 5, 1990.*Decided Nov. 23, 1990.

Douglass E. Beloof, Office of the Dist. Atty., Multnomah County, Portland, Or., for plaintiffs-appellants.
Dennis A. Boardman, Boardman & Wong, Portland, Or., for defendant-appellee.
Appeal from the United States District Court for the District of Oregon.
Before WRIGHT, CHOY and THOMPSON, Circuit Judges.

ORDER

1
On the authority of Pennsylvania Dept. of Public Welfare v. Davenport, --- U.S. ----, 110 S.Ct. 2126, 109 L.Ed.2d 588 (1990), we affirm the decision of the district court that a state criminal restitution obligation is dischargeable under Chapter 13 of the Bankruptcy Code.



*
 The panel finds this case appropriate for submission without oral argument pursuant to Ninth Circuit Rule 34-4 and Fed.R.App.P. 34(a)